Citation Nr: 1737848	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  15-09 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Survivors Pension with aid and attendance benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1941 to August 1945.  He passed away in August 1975.  The Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Appellant's income does not exceed the statutory level for a surviving spouse in need of aid and attendance.  


CONCLUSION OF LAW

The criteria for a nonservice-connected death pension with aid and attendance benefits for the Veteran's surviving spouse have been met.  38 U.S.C.A. §§ 101, 103, 1503, 1521, 1541; 38 C.F.R. §§ 3.1(j), 3.3, 3.23, 3.50, 3.260, 3.271, 3.272, 3.351, 3.352.


REASONS AND BASES FOR FINDING AND CONCLUSION

Death pension is available to the "surviving spouse" of a Veteran because of the Veteran's death due to nonservice-connected disabilities, as long as the Veteran served for the required period of time during wartime and subject to certain income limitations. See 38 U.S.C.A. §§ 101, 1541; 38 C.F.R. §§ 3.23, 3.3. 

The surviving spouse of a Veteran who met the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of the spouse's countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273.  

Payments from any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  
38 C.F.R. § 3.271.  For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c). 

Basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. 
§ 3.21.  The maximum annual pension rate is adjusted from year to year.  If the appellant's income is less that the MAPR, VA will pay benefits to bring her income up to that level.   A higher MAPR (and increased benefits) is available to a surviving spouse by reason of the need for aid and attendance (A&A).  38 U.S.C.A. §§ 1502(b), 1541(d)&(e); 38 C.F.R. § 3.351(a)(5),(b),(c).  For 2012, the MAPR for such a surviving spouse was $13,138.00, for 2016, the amount has been raised to $13,836.  See Department of Veterans Affairs, Veterans Benefits Administration, Office and Policy and Program Management, Benefits Assistance SERVICE, PENSION SURVIVORS PENSION RATE TABLES - EFFECTIVE 12/1/16 - Pension, https://www.benefits.va.gov/PENSION/current_rates_survivor_pen.  (Providing current and historical figures for the MAPR.)

Unreimbursed medical expenses will be excluded when certain requirements are met.  38 C.F.R. § 3.271(g).  If the VA has rated the potential recipient as in need of aid and attendance, all reasonable fees paid to the in-home attendant for personal care of the disabled person and maintenance of the disabled person's immediate environment may be allowed.  This includes such services as cooking and housecleaning for the disabled person.  It is not necessary to distinguish between medical and nonmedical services.  However, services, which are beyond the scope of personal care of the disabled person and maintenance of the disabled person's immediate environment, may not be allowed.  See M21-1MR, Part V, Subpart iii, Chapter 1, Section G.3.o. IN-HOME ATTENDANTS FOR A DISABLED PERSON IN NEED OF A&A OR HOUSEBOUND.  

Based upon the evidence of record, the Board finds that Appellant's income has been less than the MAPR for A&A during the entire period on appeal.  There is no question that the Appellant's husband had qualifying service, and the VA has already found that the Appellant is in need of A&A. See July 2013 Rating Decisions.  Accordingly, the only issue has been whether the Appellants income was lower than the MAPR for those with A&A.  During the period on appeal, the Appellant has submitted evidence outlining her monthly medical expenses as $108.00 for Medicare, $103.12 for private medical insurance, $28.05 for medication, and $440.00 for in-home personal care provided by her son.  As noted above, in-home care is qualifying medical expense for those in need of A&A.  The Appellant also indicated she pays a yearly fee of $35 to the Chestnut medical Association for medical services.  When the monthly expenses are multiplied by 12 and added to the one yearly expense, the sum amounts to $8185.04.  The VA calculated Appellant's income comprising of her monthly pension and Social Security benefits at $16,283 for 2012, the year the claim was filed. The medical expenses used to reduce the MAPR are counted after a 5% deductive, which was $417.00; therefore the Appellant's deductible expenses are reduced to $7,767.  (Note, fractions are generally ignored for these calculations, therefore $0.04 has been omitted from the calculation.  Subtracting $7,767 from the Appellant's 2012 income leaves $ 8,516 which is lower than the 2012 MARP A&A of $13,138.00.  Accordingly, Appellant qualified for the Survivor Pension with A&A.  Even when considering the slight increases the Appellant might have had in her income as a result of cost of living adjustments, her income was at most $17,616 for 2016, with roughly the same qualifying medical expenses of $ 8185.04, meaning her income would still be well below the 2016 MARP of $13,836.  Resolving any reasonable doubt in the Appellant's favor, it is plain that Appellant is entitled to the survivor's pension with A&A for the entire period on appeal.  

ORDER

Survivor Pension, with aid and attendance benefits, is granted



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


